IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

h ey ee

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) a
Plaintiff, ) 6 p, . 1 he
) 5 ® 0 CR | } co
V. ) CASE NO.
) Title 18, United States Code, .
ALLEN MARTIN KENNA, ) Sections 844(1) and 875(c)
)
Defendant. )
. COUNT 1
(Attempted Use of an Explosive Device, 18 U.S.C. § 844())
The Grand J ury charges:
1. On or about January 8, 2020, in the Northern District of Ohio, Eastern Division,

and elsewhere, Defendant ALLEN MARTIN KENNA maliciously attempted to damage and
destroy, by means of explosives, specifically, Improvised Explosive Devices (IEDs), a building
and real property used in interstate commerce, and in an activity affecting interstate commerce,
specifically the Cuyahoga Falls High School, in violation of Title 18, United States Code,
Section 844(i).

COUNT 2
(Interstate Communication of Threats, 18 U.S.C. § 875(c))

The Grand Jury further charges:

2. On or about November 13, 2019, in the Northern District of Ohio, Eastern
Division, and elsewhere, Defendant ALLEN MARTIN KENNA knowingly and willfully did
transmit in interstate and foreign commerce from the State of Ohio, to the State of Kansas, a

communication containing a threat to kidnap any person and a threat to injure the person of
another, to wit: Defendant placed a telephone call to the Fort Riley Sheriff's Office in which he
claimed to be holding an employee of Lee Elementary School hostage inside of Lee Elementary
School, and threatened to injure any person trying to enter the location, in violation of Title 18,

United States Code, Section 875(c).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
